Exhibit 10.26

 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT (the “Agreement”), is entered into as of August 5, 2005,
between DPAC TECHNOLOGIES CORP., a California corporation (the “Borrower”), with
an address at 7321 Lincoln Way, Garden Grove, California 92841, and DEVELOPMENT
CAPITAL VENTURES, LP, a Small Business Investment Company, licensed by the U.S.
Small Business Administration pursuant to the Small Business Investment Act of
1958, as amended (the “Lender”), with an address at 4443 Brookfield Corporate
Drive, Suite 110, Chantilly, Virginia 20151

 

The Borrower and the Lender, with the intent to be legally bound, agree as
follows:

 

1.  Loan.  The Lender has made or may make a loan in the principal amount of
$500,000.00 (the “Loan”) to the Borrower for the purpose of working capital
needs of the Borrower, subject to the terms and conditions and in reliance upon
the representations and warranties of the Borrower set forth in this Agreement. 
The Loan is or will be evidenced by a promissory note of the Borrower and all
renewals, extensions, amendments and restatements thereof (if one or more,
collectively, the “Note”) acceptable to the Lender, which shall set forth the
interest rate, repayment and other provisions, the terms of which are
incorporated into this Agreement by reference.

 

2.  Security.  The security for repayment of the Loan shall include but not be
limited to the collateral, guaranties and other documents heretofore,
contemporaneously or hereafter executed and delivered to the Lender (the
“Security Documents”), which shall secure repayment of the Loan, the Note and
all other loans, advances, debts, liabilities, obligations, covenants and duties
owing by the Borrower to the Lender or to any other direct or indirect
subsidiary of the Lender of any kind or nature, present or future (including any
interest accruing thereon after maturity, or after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), whether direct or
indirect (including those acquired by assignment or participation), absolute or
contingent, joint or several, due or to become due, now existing or hereafter
arising, whether or not (i) evidenced by any note, guaranty or other instrument,
(ii) arising under any agreement, instrument or document, (iii) for the payment
of money, (iv) arising by reason of an extension of credit, opening of a letter
of credit, loan, equipment lease or guarantee, (v) under any interest or
currency swap, future, option or other interest rate protection or similar
agreement, (vi) under or by reason of any foreign currency transaction, forward,
option or other similar transaction providing for the purchase of one currency
in exchange for the sale of another currency, or in any other manner, or
(vii) arising out of overdrafts on deposit or other accounts or out of
electronic funds transfers (whether by wire transfer or through automated
clearing houses or otherwise) or out of the return unpaid of, or other failure
of the Lender to receive final payment for, any check, item, instrument, payment
order or other deposit or credit to a deposit or other account, or out of the
Lender’s non-receipt of or inability to collect funds or otherwise not being
made whole in connection with depository or other similar arrangements; and any
amendments, extensions, renewals and increases of or to any of the foregoing,
and all costs and expenses of the Lender incurred in the documentation,
negotiation, modification, enforcement, collection and otherwise in connection
with any of the foregoing, including reasonable attorneys’ fees and expenses
(hereinafter referred to collectively as the “Obligations”).  Unless expressly
provided to the contrary in documentation for any other loan or loans, it is the
express intent of the Lender and the Borrower that all Obligations including
those included in the Loan be cross-collateralized and cross-defaulted, such
that collateral securing any of the Obligations shall secure repayment of all
Obligations and a default under any Obligation shall be a default under all
Obligations.

 

--------------------------------------------------------------------------------


 

This Agreement, the Note, the Security Documents and all other agreements and
documents executed and/or delivered pursuant hereto, as each may be amended,
modified, extended or renewed from time to time, are collectively referred to as
the “Loan Documents.”  Capitalized terms not defined herein shall have the
meanings ascribed to them in the Loan Documents.

 

3.  Representations and Warranties.  The Borrower hereby makes the following
representations and warranties, which shall be continuing in nature and remain
in full force and effect until the Obligations are paid in full, and which shall
be true and correct except as otherwise set forth on the Addendum attached
hereto and incorporated herein by reference (the “Addendum”):

 

3.1.  Existence, Power and Authority.  The Borrower is duly organized, validly
existing and in good standing under the laws of the State of its incorporation
or organization and has the power and authority to own and operate its assets
and to conduct its business as now or proposed to be carried on, and is duly
qualified, licensed and in good standing to do business in all jurisdictions
where its ownership of property or the nature of its business requires such
qualification or licensing.  The Borrower is duly authorized to execute and
deliver the Loan Documents, all necessary action to authorize the execution and
delivery of the Loan Documents has been properly taken, and the Borrower is and
will continue to be duly authorized to borrow under this Agreement and to
perform all of the other terms and provisions of the Loan Documents.

 

3.2.  Financial Statements.  The Borrower has delivered or caused to be
delivered to the Lender its most recent balance sheet, income statement and
statement of cash flows, (as applicable, the “Historical Financial
Statements”).  The Historical Financial Statements are true, complete and
accurate in all material respects and fairly present the financial condition,
assets and liabilities, whether accrued, absolute, contingent or otherwise and
the results of the Borrower’s operations for the period specified therein.  The
Historical Financial Statements have been prepared in accordance with generally
accepted accounting principles (“GAAP”) consistently applied from period to
period, subject in the case of interim statements to normal year-end adjustments
and to any comments and notes acceptable to the Lender in its sole discretion.

 

3.3.  No Material Adverse Change.  Since the date of the most recent Financial
Statements (as hereinafter defined), the Borrower has not suffered any damage,
destruction or loss, and no event or condition has occurred or exists, which has
resulted or could result in a material adverse change in its business, assets,
operations, condition (financial or otherwise) or results of operation.

 

3.4.  Binding Obligations.  The Borrower has full power and authority to enter
into the transactions provided for in this Agreement and has been duly
authorized to do so by appropriate action of its Board of Directors if the
Borrower is a corporation, all its general partners if the Borrower is a
partnership or otherwise as may be required by law, charter, other
organizational documents or agreements; and the Loan Documents, when executed
and delivered by the Borrower, will constitute the legal, valid and binding
obligations of the Borrower enforceable in accordance with their terms.

 

3.5.  No Defaults or Violations.  There does not exist any Event of Default
under this Agreement or any default or violation by the Borrower of or under any
of the terms, conditions or obligations of:  (i) its partnership agreement if
the Borrower is a partnership, its articles or certificate of incorporation,
regulations or bylaws if the Borrower is a corporation or its other
organizational documents as applicable; (ii) any indenture, mortgage, deed of
trust, franchise, permit, contract, agreement, or other instrument to which it
is a party or by which it is bound; or (iii) any law, ordinance, regulation,
ruling, order, injunction, decree, condition or other requirement applicable to
or imposed upon it by any law, the action of any court or any governmental
authority or agency; and the consummation of this Agreement and the transactions
set forth herein will not result in any such default or violation or Event of
Default.

 

3.6.  No Consent.  No consent of, approval from, qualification of, order of,
authorization of or filing with any governmental authority is required in
connection with any of the Borrower’s Obligations pursuant to this Agreement or
any of the other Loan Documents.

 

2

--------------------------------------------------------------------------------


 

3.7.  Title to Assets.  The Borrower has good and marketable title to the assets
reflected on the most recent Financial Statements, free and clear of all liens
and encumbrances, except for (i) current taxes and assessments not yet due and
payable, (ii) assets disposed of by the Borrower in the ordinary course of
business since the date of the most recent Financial Statements, and (iii) those
liens or encumbrances, if any, specified on the Addendum.

 

3.8.  Litigation.  There are no actions, suits, proceedings or governmental
investigations pending or, to the knowledge of the Borrower, threatened against
the Borrower, which could result in a material adverse change in its business,
assets, operations, condition (financial or otherwise) or results of operations
and there is no basis known to the Borrower for any action, suit, proceeding or
investigation which could result in such a material adverse change.  All pending
and threatened litigation against the Borrower is listed on the Addendum.

 

3.9.  Tax Returns.  The Borrower has filed all returns and reports that are
required to be filed by it in connection with any federal, state or local tax,
duty or charge levied, assessed or imposed upon it or its property or withheld
by it, including income, unemployment, social security and similar taxes, and
all of such taxes have been either paid or adequate reserve or other provision
has been made therefor.

 

3.10.  Employee Benefit Plans.  Each employee benefit plan as to which the
Borrower may have any liability complies in all material respects with all
applicable provisions of the Employee Retirement Income Security Act of 1974 (as
amended from time to time, “ERISA”), including minimum funding requirements, and
(i) no Prohibited Transaction (as defined under ERISA) has occurred with respect
to any such plan, (ii) no Reportable Event (as defined under Section 4043 of
ERISA) has occurred with respect to any such plan which would cause the Pension
Benefit Guaranty Corporation to institute proceedings under Section 4042 of
ERISA, (iii) the Borrower has not withdrawn from any such plan or initiated
steps to do so, and (iv) no steps have been taken to terminate any such plan.

 

3.11.  Environmental Matters.  The Borrower is in compliance, in all material
respects, with all Environmental Laws (as hereinafter defined), including,
without limitation, all Environmental Laws in jurisdictions in which the
Borrower owns or operates, or has owned or operated, a facility or site, stores
Collateral, arranges or has arranged for disposal or treatment of hazardous
substances, solid waste or other waste, accepts or has accepted for transport
any hazardous substances, solid waste or other wastes or holds or has held any
interest in real property or otherwise.  Except as otherwise disclosed on the
Addendum, no litigation or proceeding arising under, relating to or in
connection with any Environmental Law is pending or, to the best of the
Borrower’s knowledge, threatened against the Borrower, any real property which
the Borrower holds or has held an interest or any past or present operation of
the Borrower.  No release, threatened release or disposal of hazardous waste,
solid waste or other wastes is occurring, or to the best of the Borrower’s
knowledge has occurred, on, under or to any real property in which the Borrower
holds or has held any interest or performs or has performed any of its
operations, in violation of any Environmental Law.  As used in this Section,
“litigation or proceeding” means any demand, claim notice, suit, suit in equity,
action, administrative action, investigation or inquiry whether brought by a
governmental authority or other person, and “Environmental Laws” means all
provisions of laws, statutes, ordinances, rules, regulations, permits, licenses,
judgments, writs, injunctions, decrees, orders, awards and standards promulgated
by any governmental authority concerning health, safety and protection of, or
regulation of the discharge of substances into, the environment.

 

3.12.  Intellectual Property.  The Borrower owns or is licensed to use all
patents, patent rights, trademarks, trade names, service marks, copyrights,
intellectual property, technology, know-how and processes necessary for the
conduct of its business as currently conducted that are material to the
condition (financial or otherwise), business or operations of the Borrower.

 

3.13.  Regulatory Matters.  No part of the proceeds of the Loan will be used for
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U of the Board of Governors of the
Federal Reserve System as now and from time to time in effect or for any purpose
which violates the provisions of the Regulations of such Board of Governors.

 

3

--------------------------------------------------------------------------------


 

3.14.  Solvency.  As of the date hereof and after giving effect to the
transactions contemplated by the Loan Documents, (i) the aggregate value of the
Borrower’s assets will exceed its liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities), (ii) the Borrower will
have sufficient cash flow to enable it to pay its debts as they become due, and
(iii) the Borrower will not have unreasonably small capital for the business in
which it is engaged.

 

3.15.  Disclosure.  None of the Loan Documents contains or will contain any
untrue statement of material fact or omits or will omit to state a material fact
necessary in order to make the statements contained in this Agreement or the
Loan Documents not misleading.  There is no fact known to the Borrower which
materially adversely affects or, so far as the Borrower can now foresee, might
materially adversely affect the business, assets, operations, condition
(financial or otherwise) or results of operation of the Borrower and which has
not otherwise been fully set forth in this Agreement or in the Loan Documents.

 

3.16. Use of Proceeds.  All proceeds of the Loan shall be used by the Borrower
to finance working capital needs of the Borrower.

 

4.  Affirmative Covenants.  The Borrower agrees that from the date of execution
of this Agreement until all Obligations have been paid in full and any
commitments of the Lender to the Borrower have been terminated, the Borrower
will:

 

4.1.  Books and Records.  Maintain books and records in accordance with GAAP and
give representatives of the Lender (and any Small Business Administration
personnel) access thereto at all reasonable times, including permission to
examine, copy and make abstracts from any of such books and records and such
other information as the Lender may from time to time reasonably request, and
the Borrower will make available to the Lender (and any Small Business
Administration personnel) for examination copies of any reports, statements and
returns which the Borrower may make to or file with any federal, state or local
governmental department, bureau or agency.

 

4.2.  Interim Financial Statements; Certificate of No Default.  Furnish the
Lender within ten (10) days after the end of each month, the Borrower’s
Financial Statements for such period, in reasonable detail, certified by an
authorized officer of the Borrower and prepared in accordance with GAAP
consistently applied from period to period.  The Borrower shall also deliver a
certificate as to its compliance with applicable financial covenants (containing
detailed calculations of all financial covenants) for the period then ended and
whether any Event of Default exists, and, if so, the nature thereof and the
corrective measures the Borrower proposes to take.  As used in this Agreement,
if the Borrower is not a natural person, “Financial Statements” means the
Borrower’s consolidated and, if required by the Lender in its sole discretion,
consolidating balance sheets, income statements and statements of cash flows for
the year, month or quarter together with year-to-date figures and comparative
figures for the corresponding periods of the prior year; if the Borrower is a
natural person, “Financial Statements” means the Borrower’s personal financial
statement and tax returns.

 

4.3.  Annual Financial Statements.  Furnish the Borrower’s Financial Statements
to the Lender within sixty (60) days after the end of each fiscal year.   Those
Financial Statements will be prepared, if requested, on an audited basis in
accordance with GAAP by an independent certified public accountant selected by
the Borrower and satisfactory to the Lender.  Audited Financial Statements shall
contain the unqualified opinion of an independent certified public accountant
and all accountant examinations shall have been made in accordance with GAAP
consistently applied from period to period.

 

4.4.  Payment of Taxes and Other Charges.  Pay and discharge when due all
indebtedness and all taxes, assessments, charges, levies and other liabilities
imposed upon the Borrower, its income, profits, property or business, except
those which currently are being contested in good faith by appropriate
proceedings and for which the Borrower shall have set aside adequate reserves or
made other adequate provision with respect thereto acceptable to the Lender in
its sole discretion.

 

4

--------------------------------------------------------------------------------


 

4.5.  Maintenance of Existence, Operation and Assets.  Do all things necessary
to (i) maintain, renew and keep in full force and effect its organizational
existence and all rights, permits and franchises necessary to enable it to
continue its business as currently conducted; (ii) continue in operation in
substantially the same manner as at present; (iii) keep its properties in good
operating condition and repair; and (iv) make all necessary and proper repairs,
renewals, replacements, additions and improvements thereto.

 

4.6.  Insurance.  Maintain, with financially sound and reputable insurers,
insurance with respect to its property and business against such casualties and
contingencies, of such types and in such amounts, as is customary for
established companies engaged in the same or similar business and similarly
situated.  In the event of a conflict between the provisions of this Section and
the terms of any Security Documents relating to insurance, the provisions in the
Security Documents will control.

 

4.7.  Compliance with Laws.  Comply with all laws applicable to the Borrower and
to the operation of its business (including without limitation any statute,
ordinance, rule or regulation relating to employment practices, pension benefits
or environmental, occupational and health standards and controls).

 

4.8.  Financial Covenants.  Comply with all of the financial and other
covenants, if any, set forth on the Addendum.

 

4.9.  Additional Reports.  Provide prompt written notice to the Lender of the
occurrence of any of the following (together with a description of the action
which the Borrower proposes to take with respect thereto):  (i) any Event of
Default or any event, act or condition which, with the passage of time or the
giving of notice, or both, would constitute an Event of Default (a “Default”),
(ii) any litigation filed by or against the Borrower, (iii) any Reportable Event
or Prohibited Transaction with respect to any Employee Benefit Plan(s) (as
defined in ERISA) or (iv) any event which might result in a material adverse
change in the business, assets, operations, condition (financial or otherwise)
or results of operation of the Borrower.

 

5.  Negative Covenants.  The Borrower covenants and agrees that from the date of
this Agreement until all Obligations have been paid in full and any commitments
of the Lender to the Borrower have been terminated, except as set forth in the
Addendum, the Borrower will not, without the Lender’s prior written consent:

 

5.1.  Indebtedness.  Create, incur, assume or suffer to exist any indebtedness
for borrowed money other than:  (i) the Loan and any subsequent indebtedness to
the Lender and (ii) open account trade debt incurred in the ordinary course of
business and not past due.

 

5.2.  Liens and Encumbrances.  Except as provided in Section 3.7, create,
assume, incur or permit to exist any mortgage, pledge, encumbrance, security
interest, lien or charge of any kind upon any of its property, now owned or
hereafter acquired, or acquire or agree to acquire any kind of property subject
to any conditional sales or other title retention agreement.

 

5.3.  Guarantees.  Guarantee, endorse or become contingently liable for the
obligations of any person, firm, corporation or other entity, except in
connection with the endorsement and deposit of checks in the ordinary course of
business for collection.

 

5.4.  Loans or Advances.  Purchase or hold beneficially any stock, other
securities or evidences of indebtedness of, or make or have outstanding, any
loans or advances to, or otherwise extend credit to, or make any investment or
acquire any interest whatsoever in, any other person, firm, corporation or other
entity, except investments disclosed on the Borrower’s Historical Financial
Statements or acceptable to the Lender in its sole discretion.

 

5.5.  Merger or Transfer of Assets.  Liquidate or dissolve, or merge or
consolidate with or into any person, firm, corporation or other entity, or sell,
lease, transfer or otherwise dispose of all or any substantial part of its
property, assets, operations or business, whether now owned or hereafter
acquired without the prior written consent of the Lender.

 

5

--------------------------------------------------------------------------------


 

5.6.  Change in Business, Management or Ownership.  Make or permit any change in
its form of organization, the nature of its business as carried on as of the
date hereof, in the composition of its current executive management, or in its
equity ownership.

 

5.7.  Dividends.  Declare or pay any dividends on or make any distribution with
respect to any class of its equity or ownership interest, or purchase, redeem,
retire or otherwise acquire any of its equity.

 

5.8.   Acquisitions.  Make acquisitions of all or substantially all of the
property or assets of any person, firm, corporation or other entity without the
prior written consent of the Lender.

 

5.9.    Management Fees.  Pay or obligate itself to pay, directly or indirectly,
any management fee or similar compensation to any person, or to any director,
officer, shareholder or employee of such person.

 

6.  Events of Default.  The occurrence of any of the following will be deemed to
be an Event of Default:

 

6.1.  Covenant Default.  The Borrower shall default in the performance of any of
the covenants or agreements contained in this Agreement.

 

6.2.  Breach of Warranty.  Any Financial Statement, representation, warranty or
certificate made or furnished by the Borrower to the Lender in connection with
this Agreement shall be false, incorrect or incomplete when made.

 

6.3.  Other Default.  The occurrence of an Event of Default as defined in the
Note or any of the Loan Documents.

 

Upon the occurrence of an Event of Default, the Lender will have all rights and
remedies specified in the Note and the Loan Documents and all rights and
remedies (which are cumulative and not exclusive) available under applicable law
or in equity.

 

7.  Conditions.  The Lender’s obligation to make the advance of the Loan is
subject to the conditions that as of the date of the advance:

 

7.1.  No Event of Default.  No Event of Default or event which with the passage
of time, the giving of notice or both would constitute an Event of Default shall
have occurred and be continuing;

 

7.2.  Authorization Documents.  The Lender shall have received certified copies
of resolutions of the board of directors, the general partners or the members or
managers of any partnership, corporation or limited liability company that
executes this Agreement, the Note or any of the other Loan Documents; or other
proof of authorization satisfactory to the Lender; and

 

7.3.  Receipt of Loan Documents.  The Lender shall have received the Loan
Documents and such other instruments and documents which the Lender may
reasonably request in connection with the transactions provided for in this
Agreement, which may include an opinion of counsel in form and substance
satisfactory to the Lender for any party executing any of the Loan Documents.

 

7.4.  Receipt of SBA Documents.  The Lender shall have received any documents
required by the Small Business Administration, including but not limited to, SBA
Form 480 and SBA Form 652D, each in form and content satisfactory to Lender.

 

8.  Expenses.  The Borrower agrees to pay the Lender, upon the execution of this
Agreement, and otherwise on demand, all costs and expenses incurred by the
Lender in connection with the preparation, negotiation and delivery of this
Agreement and the other Loan Documents, and any modifications thereto, and the
collection of all of the Obligations, including but not limited to enforcement
actions, relating to the Loan, whether

 

6

--------------------------------------------------------------------------------


 

through judicial proceedings or otherwise, or in defending or prosecuting any
actions or proceedings arising out of or relating to this Agreement, including
reasonable fees and expenses of counsel (which may include costs of in-house
counsel), expenses for auditors, appraisers and environmental consultants, lien
searches, recording and filing fees and taxes.

 

9.  Increased Costs.  On written demand, together with written evidence of the
justification therefor, the Borrower agrees to pay the Lender all direct costs
incurred and any losses suffered or payments made by the Lender as a consequence
of making the Loan by reason of any change in law or regulation, or the
interpretation thereof, imposing any reserve, deposit, allocation of capital or
similar requirement (including without limitation, Regulation D of the Board of
Governors of the Federal Reserve System) on the Lender, its holding company or
any of their respective assets.

 

10.  Miscellaneous.

 

10.1.  Notices:                   All notices, demands, requests, consents,
approvals and other communications required or permitted hereunder (“Notices”)
must be in writing and will be effective upon receipt.  Notices may be given in
any manner to which the parties may separately agree, including electronic
mail.  Without limiting the foregoing, first-class mail, facsimile transmission
and commercial courier service are hereby agreed to as acceptable methods for
giving Notices.  Regardless of the manner in which provided, Notices may be sent
to a party’s address as set forth above or to such other address as any party
may give to the other for such purpose in accordance with this section.

 

10.2.  Preservation of Rights.  No delay or omission on the Lender’s part to
exercise any right or power arising hereunder will impair any such right or
power or be considered a waiver of any such right or power, nor will the Lender
s action or inaction impair any such right or power.  The Lender’s rights and
remedies hereunder are cumulative and not exclusive of any other rights or
remedies which the Lender may have under other agreements, at law or in equity.

 

10.3.  Illegality. If any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, it shall not affect or impair
the validity, legality and enforceability of the remaining provisions of this
Agreement.

 

10.4.  Changes in Writing.  No modification, amendment or waiver of, or consent
to any departure by the Borrower from, any provision of this Agreement will be
effective unless made in a writing signed by the party to be charged, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given.  No notice to or demand on the Borrower will
entitle the Borrower to any other or further notice or demand in the same,
similar or other circumstance.

 

10.5.  Entire Agreement.  This Agreement (including the documents and
instruments referred to herein) constitutes the entire agreement and supersedes
all other prior agreements and understandings, both written and oral, between
the parties with respect to the subject matter hereof.

 

10.6.  Counterparts.  This Agreement may be signed in any number of counterpart
copies and by the parties hereto on separate counterparts, but all such copies
shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile transmission
shall be effective as delivery of a manually executed counterpart.  Any party so
executing this Agreement by facsimile transmission shall promptly deliver a
manually executed counterpart, provided that any failure to do so shall not
affect the validity of the counterpart executed by facsimile transmission.

 

10.7.  Successors and Assigns.  This Agreement will be binding upon and inure to
the benefit of the Borrower and the Lender and their respective heirs,
executors, administrators, successors and assigns; provided, however, that the
Borrower may not assign this Agreement in whole or in part without the Lender’s
prior written consent and the Lender at any time may assign this Agreement in
whole or in part.

 

7

--------------------------------------------------------------------------------


 

10.8.  Interpretation.  In this Agreement, unless the Lender and the Borrower
otherwise agree in writing, the singular includes the plural and the plural the
singular; words importing any gender include the other genders; references to
statutes are to be construed as including all statutory provisions
consolidating, amending or replacing the statute referred to; the word “or”
shall be deemed to include “and/or”, the words “including”, “includes” and
“include” shall be deemed to be followed by the words “without limitation”;
references to articles, sections (or subdivisions of sections) or exhibits are
to those of this Agreement; and references to agreements and other contractual
instruments shall be deemed to include all subsequent amendments and other
modifications to such instruments, but only to the extent such amendments and
other modifications are not prohibited by the terms of this Agreement. 
Section headings in this Agreement are included for convenience of reference
only and shall not constitute a part of this Agreement for any other purpose. 
Unless otherwise specified in this Agreement, all accounting terms shall be
interpreted and all accounting determinations shall be made in accordance with
GAAP.  If this Agreement is executed by more than one party as Borrower, the
obligations of such persons or entities will be joint and several.

 

10.9.  No Consequential Damages, Etc.  The Lender will not be responsible for
any damages, consequential, incidental, special, punitive or otherwise, that may
be incurred or alleged by any person or entity, including the Borrower, as a
result of this Agreement, the other Loan Documents, the transactions
contemplated hereby or thereby, or the use of the proceeds of the Loan.

 

10.10.  Assignments and Participations.  At any time, without any notice to the
Borrower, the Lender may sell, assign, transfer, negotiate, grant participations
in, or otherwise dispose of all or any part of the Lender’s interest in the
Loan.  The Borrower hereby authorizes the Lender to provide, without any notice
to the Borrower, any information concerning the Borrower, including information
pertaining to the Borrower’s financial condition, business operations or general
creditworthiness, to any person or entity which may succeed to or participate in
all or any part of the Lender’s interest in the Loan.

 

10.11.  Governing Law and Jurisdiction.  This Agreement has been delivered to
and accepted by the Lender and shall be construed in accordance with, and
governed in all respects by the laws of the State of Delaware as applied to
agreements entered into and to be performed entirely in such state, between
residents of such state. Nothing contained in this Agreement will prevent the
Lender from bringing any action, enforcing any award or judgment or exercising
any rights against the Borrower individually, against any security or against
any property of the Borrower within any other county, state or other foreign or
domestic jurisdiction.  The Lender and the Borrower agree that the venue
provided above is the most convenient forum for both the Lender and the
Borrower.  The Borrower waives any objection to venue and any objection based on
a more convenient forum in any action instituted under this Agreement.

 

10.12.  WAIVER OF JURY TRIAL.  THE BORROWER IRREVOCABLY WAIVES ANY AND ALL RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM OF ANY NATURE
RELATING TO THIS AGREEMENT, ANY DOCUMENTS EXECUTED IN CONNECTION WITH THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH DOCUMENTS.  THE
BORROWER ACKNOWLEDGES THAT THE FOREGOING WAIVER IS KNOWING AND VOLUNTARY.

 

10.13.              Closing Fee.  At closing of the Loan, the Lender shall
receive its closing fee in the amount of $10,000.00, payable in immediately
available funds or as Lender otherwise directs.

 

10.14    Conversion Incentive.  As an inducement for the Lender to make the
Loan, on the date of the Qualifying Merger (as such term is defined in the
Note), the Lender shall receive 1,644,736 registered shares of the Company’s
common stock (the “Conversion Incentive”).  The Company acknowledges that the
registered shares from the Conversion Incentive are in addition to the 3,289,373
registered shares of the Company’s common stock that Lender will receive upon
the conversion of the Note following the consummation of the Qualifying Merger.

 

8

--------------------------------------------------------------------------------


 

The Borrower acknowledges that it has read and understood all the provisions of
this Agreement, including the waiver of jury trial, and has been advised by
counsel as necessary or appropriate.

 

WITNESS the due execution hereof as a document under seal, as of the date first
written above.

 

WITNESS / ATTEST:

 

DPAC TECHNOLOGIES CORP.

 

 

 

 

 

 

 

 

By:

 

Name:

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

DEVELOPMENT CAPITAL VENTURES, LP

 

 

 

 

 

By:

DCC OPERATING, INC.,

 

 

 

its General Partner

 

 

 

 

 

BY:

 

 

 

Name: Donald L. Murfin

 

 

 

Title: Executive Vice President

 

9

--------------------------------------------------------------------------------


 

ADDENDUM to that certain Loan Agreement dated August 5, 2005 between DPAC
TECHNOLOGIES CORP. as the Borrower and DEVELOPMENT CAPITAL VENUTRES, LP, as the
Lender.  Capitalized terms used in this Addendum and not otherwise defined shall
have the meanings given them in the Agreement.  Section numbers below refer to
the sections of the Agreement.

 

10

--------------------------------------------------------------------------------